No. 99-40801
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40801
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WESLEY ERON WHITE,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CR-141-1
                        --------------------
                          February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wesley Eron White appeals the sentence imposed by the

district court upon White’s guilty-plea conviction of mailing

nonmailable material in violation of 18 U.S.C. § 1461.    White

argues that the district court erred in applying U.S.S.G. § 3C1.1

to enhance his sentence on account of obstruction of justice.

     A district court’s finding that a defendant has obstructed

justice under § 3C1.1 is a factual finding reviewed for clear

error.   United States v. Storm, 36 F.3d 1289, 1295 (5th Cir.

1994).   Based upon our review of the record, we conclude that the

district court did not err in enhancing White’s sentence either

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40801
                                -2-

because White provided a materially false statement to postal

investigators or because White provided materially false

information to the probation officer conducting the presentence

investigation.   Accordingly, we AFFIRM the district court’s

judgment.

     AFFIRMED.